Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-5, 7-11 and 13 are pending in this application. 
Election/Restrictions
Applicant’s election with traverse of Group II in the reply filed on 08/15/2022 is acknowledged.
The traversal is on the ground(s) that the groups of inventions are related and that coexamination of the additional groups would not require an additional burden of search.  The examiner disagrees with applicant’s argument. As set forth in the Restriction Requirement, the inventions of Groups I-III are unrelated since they are not disclosed as capable of use together, have different designs and modes of operation. Invention of Group I-III are different one from the other because of the definitions of variables A, B and W.  Furthermore coexamination of each of the additional groups would require search of subclasses unnecessary for the examination of the elected claims.  For example, the search for the inventions of Group I and III would include search of different subclasses in EAST/WEST database and also would include a chemical search using Chemical Abstract Services.  Therefore, coexamination of each of these additional inventions would require a serious additional burden of search. 
	The requirement is still deemed proper and is therefore made FINAL.

Note that applicants did not elect a single disclosed species that represent the elected Group II. 
During the chemical search of applicant’s invention, the examiner found more than 100 potential prior arts.  The examiner recommends that applicants review their invention.  

3.	The claims are drawn to multiple inventions for reasons set forth in the restriction requirement.  The claims are examined only to the extent that they read on the elected invention.  Cancellation of the non-elected subject matter is recommended in response to this Office Action. 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 3 and 9-10, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kowalski et al. WO 2019091995 A1.  Cited reference teaches the following two compounds that are the same as applicants. 


    PNG
    media_image1.png
    335
    1210
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    423
    1401
    media_image2.png
    Greyscale

Since said compounds are the same as applicants, a 102(a)(1) rejection is proper.

Information Disclosure Statement
7.	Applicant’s Information Disclosure Statement, filed on 11/25/2020 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.

	Claim Objections
8.	Claims 4 and 5 are objected to because of the following informalities: Claims 4 and 5 are duplicates. Applicants have to delete one of said claims or amend the duplicate claim.  Appropriate correction is required.
				 
Objection
9.	Claims 4-5, 7 and 11 are objected to as being dependent upon a rejected base claim 1.  Note that applicants have to clarify the definition of monoaromatic group.  It appears that applicants separated the definition of A = aryl from the definition of A and B are monoaromatic group.  Claims 4-5, 7 and 11 recite monoaromatic that embraces aryl group. If applicants intend a monoaromatic group is different from aryl, said claims maybe withdrawn as non-elected subject matter.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kahsay Habte/
Primary Examiner, Art Unit 1624



August 29, 2022